Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

                                                                  FILED
                                                               May 14 2012, 9:34 am
APPELLANT PRO SE:
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
R.B.                                                                        tax court


Oak Park, Illinois




                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN RE THE MARRIAGE OF                               )
                                                    )
R.B. (Mother),                                      )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
                 and                                )     No. 32A01-1109-DR-394
                                                    )
K.S. (Father),                                      )
                                                    )
       Appellee-Respondent.                         )


                       APPEAL FROM THE HENDRICKS SUPERIOR COURT
                             The Honorable David H. Coleman, Judge
                                 Cause No. 32D02-0312-DR-190


                                           May 14, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                      Case Summary

       Pro-se Appellant R.B. (“Mother”) appeals an order denying her petition for child

support arrearage and for educational custody of R.B-S., her child with K.S. (“Father”). We

affirm in part, reverse in part, and remand for further proceedings.

                                           Issues

       Mother presents the following consolidated and restated issues:

       I.     Whether she was entitled to summary judgment;
       II.    Whether the trial court abused its discretion by refusing to award
              Mother sole educational custody;
       III.   Whether the trial court abused its discretion by declining to award
              Mother expenses associated with R.B.-S.’s summer school attendance;
       IV.    Whether the trial court abused its discretion by omitting a specific order
              that extended-weekend parenting time be exercised in Illinois; and
       V.     Whether the trial court abused its discretion by ordering that Father’s
              child support arrearage be offset by Mother’s child support obligation.

                              Facts and Procedural History

       Mother and Father were married in 1997 and divorced in 2004. Mother was initially

awarded physical custody of the parties’ only child and Father was ordered to pay child

support. In 2010, Mother decided to relocate to Chicago, Illinois; Father opposed her

relocation with R.B-S. The matter was set for hearing on November 22, 2010.

       On December 27, 2010, the trial court entered an order granting Father physical

custody of R.B-S., and specifying that Mother would have parenting time of seven weeks of

summer, seven days of winter break, and the entirety of spring break (as well as “liberal

parenting time” upon notice when Mother was in Indianapolis or the child was in Chicago).




                                              2
(App. 49.) Mother was ordered to pay $4,500 of Father’s attorney’s fees,1 and child support

of $35.00 weekly. With regard to R.B-S.’s education, the order provided:

        [Child] shall remain enrolled in Herron High School for the remainder of the
        2010 / 2011 academic year, but thereafter Father may elect to keep [Child] in
        Herron High School or enroll [Child] in Perry Meridian Schools, which is the
        public school district within which Father presently resides.

(App. 50.) The order was not appealed.

        On June 22, 2011, Mother filed a motion to enforce payment of child support

arrearage and her “Petitioner’s Combined Motions to (1) Modify Custody Order; (2) for

Order to Prevent Respondent from Changing Minor Child’s School; and (3) for Order to

Send Minor Child to Summer School.” (App. 53.) On August 3, 2011, Father filed his

response. Mother moved to strike the response.

        On August 10, 2011, the parties, each pro-se, appeared for hearing. Mother requested

that, although Father would retain physical custody of R.B-S., she be given educational

custody so that she could keep R.B-S. enrolled at Herron High School in Indianapolis. She

testified that she had stayed in Indianapolis for several weeks in the summer and had taken

R.B-S. to summer school; she sought reimbursement for transportation expenses and for her

personal room and board. Finally, she asked that Father be ordered to pay his child support

arrearage and statutory interest thereon. Father testified that he had recently learned that he

resided in the school district for Southport High School (as opposed to Perry Meridian) and

had pre-enrolled R.B-S. in that school.


1
 Mother later filed for bankruptcy protection and asserted that her obligation to Father (with regard to property
settlement and attorney’s fees) was discharged by the bankruptcy court.

                                                       3
        On August 12, 2011, the trial court issued an order denying custody modification,

denying Mother reimbursement for summer school expenses, and addressing child support

arrearage as follows:

        The petitioner presented evidence that the respondent was in arrears on child
        support for [the Child] prior to the last order in the amount of $11,240.68.
        This evidence was not presented at the last hearing on November 22, 2010.
        The respondent presented evidence that the petitioner is in arrears on her child
        support payments to him since the last order in the amount of $845.00. It
        seems only logical that the amount due from petitioner to the respondent
        should be off-set against the arrearage owed by the respondent to the
        petitioner.

        Therefore, the court finds that the petitioner should not actually pay the
        respondent $35.00 per week but that this amount is deducted from the child
        support arrearage owed to the petitioner by the respondent until further order.

(App. 12.) Mother now appeals.2

                                         Discussion and Decision

                                           I. Summary Judgment

        Mother argues that she was entitled to summary judgment, pursuant to Indiana Trial

Rule 56, because Father “failed to respond by the expiration date” to her motions for child

support arrearage and custody modification. Appellant’s Brief at 17.

        Summary judgment is appropriate only if there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of law. Ind. Trial Rule 56(C).


2
  We note that Father has failed to file an appellee’s brief. When the appellee fails to submit a brief, we need
not undertake the appellee’s burden of responding to arguments that are advanced for reversal by the appellant.
Hamiter v. Torrence, 717 N.E.2d 1249, 1252 (Ind. Ct. App. 1999). Rather, we may reverse the trial court if
the appellant makes a prima facie case of error. Id. “Prima facie” is defined as “at first sight, on first
appearance, or on the face of it.” Id. Still, we are obligated to correctly apply the law to the facts in the record
in order to determine whether reversal is required. Mikel v. Johnston, 907 N.E.2d 547, 550 n.3 (Ind. Ct. App.
2009).

                                                         4
The party who did not prevail in the trial court bears the burden of persuading the appellate

court that the trial court erred. Bradshaw v. Chandler, 916 N.E.2d 163, 166 (Ind. 2009).

        Although Mother and Father orally made cross-motions for summary judgment, the

record on appeal includes no designation of summary judgment materials. It appears that

Mother believes she is entitled to judgment upon all her claims as a matter of course if Father

filed untimely responses. However, she does not develop a cogent argument with relevant

authority to support this proposition.3 Moreover, custody determinations are fact-sensitive

and thus particularly inappropriate for disposition by summary judgment. Mother has not

persuaded us that the trial court erred by declining to enter summary judgment in her favor.

                                         II. Educational Custody

        Mother requested that she be appointed R.B-S.’s educational custodian while physical

custody remained vested in Father. Mother argues that, in light of evidence that Herron High

School would not give R.B-S. credit for an English class unless he completed a three-week

summer session, the trial court’s refusal to modify custody in this manner constitutes an

abuse of discretion.

        For the proposition that custody is comprised of divisible components, she directs our

attention to Gonzalez v. Gonzalez, 893 N.E.2d 333 (Ind. Ct. App. 2008). In Gonzalez, a

panel of this Court reviewed the trial court’s decision to award Father legal custody of two


3
  In the section of her brief addressing entitlement to summary judgment, Mother also claims an unspecified
statutory right to an affirmative ruling on her motions to strike Father’s responses and suggests that the trial
court wholly ignored her motions. However, the record does not support her suggestion that the trial court
failed to rule on her motions to strike Father’s responses. The trial court’s order of August 12, 2011 specified
that the trial court had, “prior to commencing the introduction of evidence,” denied Mother’s August 3, 2011
and August 9, 2011 motions to strike. (App. 9.)

                                                       5
children “with respect to educational and religious decisions” although Mother had physical

custody. Id. at 335. At the outset, we observed that “child custody determinations fall

squarely within the discretion of the dissolution court and will not be disturbed except for an

abuse of discretion.” Id. We further observed that “a typical joint legal custody arrangement

would provide for the parties making decisions together on the issues of education, religion,

and health care.” Id. at 336. Nonetheless, as the trial court had clearly expressed its rationale

for deviation from the typical arrangement, and the decision was not contrary to the facts and

circumstances before it, such a bifurcation of legal custody was not found to be in

contravention of statutory authority. Id. at 336-37.

       Accordingly, while we agree with Mother that one parent may in some circumstances

be vested with the sole authority to make educational decisions for his or her child, the trial

court has discretion in this regard. Here, it seems particularly inappropriate to designate

Mother as sole educational custodian when she lives in another state and is not responsible

for transporting her child to school or to extra-curricular activities on a regular basis.

Furthermore, Mother has essentially attempted to re-litigate the trial court’s prior order –

which she did not appeal – providing that Father could remove R.B-S. from Herron High

School at the end of the 2010-2011 academic year. Mother has demonstrated no abuse of

discretion.

                                III. Summer School Expenses

       Mother claims that she is entitled to reimbursement for gasoline and for her personal

room and board for a three-week period in which she remained in Indianapolis and took R.B-


                                               6
S. to summer school. At the August 2011 hearing, Mother presented gasoline receipts and a

handwritten receipt for “Room and Board” in the amount of $600. (Pet. Ex. 2.) She now

argues that she would not have incurred those expenses “if Father had lived up to his

responsibility and sent the minor child to summer school during which he would have lived

with his Father as he otherwise does.” Appellant’s Brief at 25.

       The trial court denied Mother’s request for reimbursement, finding that Father had not

violated a court order and had not agreed to cover Mother’s expenses for summer school

transportation or her stay in Indianapolis. Mother, subject to no court directive to provide

summer school transportation, exercised parenting time in Indianapolis and drove R.B-S. to

summer school for three weeks. The trial court deemed this gratuitous; we find no abuse of

the trial court’s discretion in this regard.

                                      IV. Parenting Time

        In her petition for custody modification, Mother requested in part: “That the

Parenting Time order be modified to allow Mother to take Minor Child to her home in

Chicago on three and four-day weekends.” (App. 58.) She now complains that her request

was not granted. According to Mother, Father has “voluntarily bent the rules” in this manner

and she desires to have the informal arrangement “codified.” Brief of Appellant at 25.

Mother provides no citation to such evidence in the record.

       We observe that the existing parenting time order contemplates that “liberal”

parenting time, in addition to the specified school breaks, will be exercised either in

Indianapolis or in Chicago “upon notice.” (App. 49.) If Mother desires a specific


                                               7
modification such that all parenting time for three and four-day school breaks will be

exercised in Chicago, it is incumbent upon her to provide the trial court with evidence that

such a modification would be in R.B-S.’s best interests. We do not engage in fact-finding on

appeal and cannot order the trial court to grant the modification without supporting evidence.

See Balicki v. Balicki, 837 N.E.2d 532, 541 (Ind. Ct. App. 2005) (observing that the doctrine

of invited error is grounded in estoppel and prevents a party from taking advantage of error

he or she commits, invites, or is the natural consequence of his or her own negligence or

misconduct), trans. denied.

                                         V. Child Support Arrearage

           Finally, Mother claims that she is entitled to past-due child support and interest

thereon. In her motion to enforce payment of child support, filed November 18, 2010,

Mother asserted that Father had failed to satisfy the obligation of their dissolution agreement

that he pay “for the month of February 2004” the sum of $1,300 for “child support and

miscellaneous expenses.”4 (App. 61.) She further asserted that, for the period of time from

March 5, 2004 to November 26, 2010, Father owed $42,160 but paid only $33,583, leaving

an arrearage of $8,577.

           Father testified that he would not contest the county prosecutor’s computation of his

child support arrearage, but further testified that Mother was in arrears on her child support.

The trial court responded by ordering an offset between the parents’ child support

obligations, and Mother’s obligation to make child support payments was suspended pending


4
    It is unclear what portion is for child support.

                                                       8
further order of court.5 Mother contends this is error, and we agree.

          Decisions regarding child support are within the sound discretion of the trial court.

Hicks v. Smith, 919 N.E.2d 1169, 1171 (Ind. Ct. App. 2010), trans. denied. We reverse a

child support decision only where there has been an abuse of discretion or if the decision is

contrary to law. Id. One of the purposes of an order for child support is to provide a child

with regular and uninterrupted support. Id. The right to support lies exclusively with the

child; thus, a custodial parent holds the child support payments in trust for the child’s benefit.

    Id. As constructive trustee, the custodial parent may not contract away the benefits of the

constructive trust. Id. Moreover, once funds have accrued to the child’s benefit, the trial

court does not have power to reduce, annul, or vacate the child support order retroactively.

Id. Accordingly, a party is generally required to make support payments in the amount and

manner specified in the child support order until such time as the order is modified or set

aside. Id. A parent who has expended his or her own funds to provide food, clothing, and

shelter to the child has discharged the trusteeship and is entitled to collect arrears from the

non-custodian. Id. at 1172.

          In State v. Funnell, 622 N.E2d 189 (Ind. Ct. App. 1993), the State appealed a trial

court order that set off a father’s arrearages (which had been assigned to the State) against

the mother’s arrearages. We agreed with the State that the set-off was improper:

          The trial court incorrectly treats the child support as an obligation from parent
          to parent. The custodial parent stands in a fiduciary capacity when receiving
          children’s support payments. Lizak v. Schultz (1986), Ind., 496 N.E.2d 40, 42;

5
  Mother’s current child support obligation is calculated based upon limited income during a period of
temporary unemployment. When Mother was employed, she earned $1,121 weekly.

                                                  9
       Jenkins v. Jenkins (1991), Ind.App., 567 N.E.2d 136, 140. Because the
       payor’s obligation is to the child and not the custodial spouse, the payor cannot
       withhold support payments to set off a debt owed by the custodial spouse. Id.
       But see Bendix v. Bendix (1990), Ind.App., 550 N.E.2d 825, trans. denied
       (payments directly to child not credited against support obligation).

       In most cases, if arrearages occur, they are owed by one parent. See generally,
       Lizak, supra. However, here because of the custody changes, both parents
       have accrued arrearages. The setoff improperly allows each parent to
       appropriate funds from the children’s support funds to satisfy their personal
       obligations. Jenkins, supra, at 140. Because the setoff order decreases the past
       support obligations of both parents, the setoff is a retroactive modification of
       the parents’ support obligations. Indiana prohibits retroactive modification of
       support orders. See IC 31-2-11-12 (1988); Cardwell v. Gwaltney (1990),
       Ind.App., 556 N.E.2d 953, 954. Therefore, Judy owes $810.00 in arrears and
       Edward owes $772.00 in arrears.

622 N.E.2d at 190-91. Likewise, each parent here has an accrued child support arrearage.

We remand to the trial court to calculate the arrearage due and determine the amount each

parent should pay, with no suspension or off-set.

                                         Conclusion

       Mother has not demonstrated her entitlement to summary judgment. Nor has she

shown an abuse of the trial court’s discretion in declining to award her educational custody or

claimed expenses. However, the trial court’s order suspending Mother’s obligation to pay

child support until Father’s arrearage was offset is in error. We remand for further

proceedings consistent with this opinion.

       Affirmed in part, reversed in part, and remanded.

ROBB, C. J., and MATHIAS, J., concur.




                                              10